Citation Nr: 0218360	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  01-05 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability, claimed as secondary to a service-connected 
low back disability.  

2.  Entitlement to an increase in a 60 percent rating for 
a low back disability.  

3.  Entitlement to a compensable rating for left ear 
hearing loss.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from April 1973 to May 
1981.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 RO rating 
decision which denied service connection for a right leg 
disability, claimed as secondary to a service-connected 
low back disability; increased the rating for the 
veteran's service-connected low back disability from 20 
percent to 60 percent (the veteran appeals for a higher 
rating); and denied a compensable rating for service-
connected left ear hearing loss (the veteran appeals for a 
higher rating).  


FINDINGS OF FACT

1.  The veteran does not currently have a chronic right 
leg disability (apart from right leg sciatica which is 
already considered when rating his service-connected low 
back disc disease).  

2.  The veteran's service-connected low back disability is 
productive of no more than pronounced intervertebral disc 
syndrome, no more than intervertebral disc syndrome with 
incapacitating episodes having a total duration of at 
least six weeks during the past twelve months, and no more 
than severe limitation of low back motion or severe 
lumbosacral strain plus no more than moderate right 
sciatica.  

3.  The veteran's service-connected left ear hearing loss 
is no worse than auditory acuity level II.  


CONCLUSIONS OF LAW

1.  A claimed right leg disability is not proximately due 
to or the result of a service-connected low back 
disability.  38 C.F.R. § 3.310 (2002).  

2.  The criteria for a rating in excess of 60 percent for 
a low back disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.25, § 4.71a, Diagnostic 
Codes 5003, 5010, 5292, 5293, 5295, § 4.124a, Diagnostic 
Code 8520 (2002); 67 Fed.Reg. 54345 (2002).  

3.  The criteria for a compensable rating for left ear 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (1998 and 
2002); 38 C.F.R. § 4.86 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active duty in the Air Force from April 
1973 to May 1981.  His service medical records indicate 
that he was treated on numerous occasions for low back and 
hip complaints.  The service medical records also show 
some left ear hearing loss.  A July 1973 treatment entry 
noted that the veteran complained of pain in both hips and 
his lower back for the previous month.  The impression was 
pain of unknown etiology.  Another July 1973 entry noted 
that the veteran complained of pain in the back and right 
hip.  The impression was back and hip pain of unknown 
etiology.  A June 1974 entry reported that the veteran 
complained of back pain as well as joint aches which were 
getting progressively worse.  He indicated that the pain 
radiated to his right hip.  The impression was back pain, 
etiology unknown.  An August 1974 entry indicated the 
veteran had a seven-month history of back pain in the 
lumbosacral-sacroiliac joint area.  Another August 1974 
entry referred to low back pain and a September 1995 entry 
noted that the veteran had chronic lumbosacral strain.  A 
November 1975 entry related an assessment of back pain, 
etiology unknown, probably muscle strain.  

The veteran continued to receive treatment for back 
problems during service.  A June 1979 consultation report 
indicated that the veteran had lumbosacral and right hip 
pain over a period of five years, which had become more 
severe.  The assessment was low back pain with possible 
right-sided sciatica.  A July 1979 entry noted an 
impression of low back pain, myofascial syndrome.  An 
April 1981 entry noted that the veteran complained of pain 
in the right leg.  Another April 1981 entry reported that 
the veteran had a recurrence of low back pain with right 
hip pain and right sciatica.  The impression was 
degenerative disc disease at L5-S1, and possibly L4-L5.  
On a medical history form for the January 1981 separation 
examination, the veteran checked that he did not have 
cramps in his legs, arthritis, a bone joint or other 
deformity, a trick or locked knee, or foot trouble.  The 
January 1981 separation examination noted that the veteran 
had hearing loss in the left ear and that wore a back 
brace for support.  The report included notations that the 
veteran's lower extremities, spine and other 
musculoskeletal systems, and the neurological evaluation 
were normal.  

The veteran underwent a VA general medical examination in 
December 1981.  He complained of pain in the right lower 
back and right hip.  The examiner noted, as to a 
diagnosis, that no orthopedic condition was found in the 
right hip.  

In March 1982, the RO granted service connection for low 
back pain and assigned a noncompensable rating.  Service 
connection was also granted for left ear hearing loss with 
a noncompensable rating.  

The veteran underwent a VA spine examination in April 
1994.  He reported that he had an injury to his back area 
during service.  He complained of low back pain with 
radiation to the right leg which was no associated with 
numbness, paresthesias or cramps.  The diagnosis was 
lumbosacral paravertebral myositis with disc desiccation 
and a bulging disc at L4-L5 and L5-S1.  

Treatment records dated from 1994 to 1995 indicate that 
the veteran was treated for disorders including low back 
strain.  

A May 1995 RO decision re-characterized the veteran's 
service-connected low back disability as lumbosacral 
paravertebral myositis and increased the rating from 
noncompensable to 10 percent.  The noncompensable for left 
ear hearing loss was continued.  

The veteran underwent a VA spine examination in May 1996.  
He reported that he suffered a back injury during service 
after lifting a heavy tool box while working as a 
mechanic.  The veteran also reported that he suffered a 
fall in the snow with back trauma.  He complained of low 
back pain with radiation to both legs, anterior aspect.  
It was noted that the veteran underwent a magnetic 
resonance imaging (MRI) study in May 1994 which showed 
disc desiccation and a posterior bulging disc at L4-L5, 
L5-S1.  The diagnosis was desiccated and bulging disc at 
L4-L5, L5-S1 levels by MRI.  

A September 1996 RO decision increased the rating for the 
veteran's service-connected low back disability from 10 
percent to 20 percent.  

Private and VA treatment records dated from 1997 to 1999 
show that the veteran was treated for several disorders.  

In April 1999, the veteran submitted his current claims 
for service connection for a right leg disability 
secondary to his service-connected low back disability, 
and for increased ratings for his service-connected low 
back disability and left ear hearing loss.  

The veteran underwent a VA spine examination in June 1999.  
He complained of moderate low back pain with radiation to 
the right hip and both legs up to the knee, anterior 
aspect.  The veteran stated that he had occasional 
numbness and tingling of the legs and that he had no bowel 
or bladder dysfunction.  He reported that in the last year 
he had been treated on two or three occasions by private 
physicians with medications.  It was noted that 
precipitating factors were doing yard chores and lifting 
objects and that alleviating factors were medication and 
rest.  The veteran reported that he had four absences in 
the last year due to his low back condition.  He stated 
that he went to workers compensation after lifting a heavy 
cooler in 1995 or 1996.  

The examiner reported that the veteran was not in need of 
crutches, a brace, or a cane to walk.  As to range of 
motion of the lumbar spine, forward flexion was 50 
degrees, backward extension was 30 degrees, lateral 
flexion was 35 degrees, and rotation was 35 degrees.  The 
examiner noted that there was no painful motion in the 
last degree of the range of motion measured.  The examiner 
also reported that there was no objective evidence of 
painful motion of the lumbar spine and that there was no 
lumbar paravertebral muscle spasm.  It was reported that 
there was no objective evidence of weakness of the legs, 
with normal muscle strength graded 5/5.  The examiner 
further indicated that there was no tenderness to 
palpation of the lumbar paravertebral muscles.  It was 
noted that there were no postural abnormalities or fixed 
deformities of the back and that the veteran had a normal 
gait cycle.  The examiner reported that the veteran had a 
2 cm muscle atrophy of the right calf which was at 12 cm 
infrapatellar area.  The veteran had positive straight leg 
raising on the right leg and diminished pinprick and 
smooth sensation on the left L5-S1 dermatones.  The 
examiner stated that knee jerks were plus 2, bilaterally, 
and symmetric and that the veteran was absent a right 
ankle jerk.  It was noted that the veteran had a 
diminished left ankle jerk plus 1.  The diagnoses were 
lumbosacral paravertebral myositis and disc desiccation 
and bulging disc at L4-L5 and L5-S1 levels by MRI of the 
lumbar spine done in May 1994.  The examiner noted that 
the veteran's claims file had been reviewed carefully.  
The examiner commented that in service the veteran was 
treated on numerous occasions due to low back pain and 
that a diagnosis of right sciatica was made by military 
physicians.  The examiner indicated that it was his 
opinion that the findings on the MRI in 1994 of discogenic 
disease were etiologically related to the service-
connected low back condition.  

The veteran also underwent a VA audiological examination 
in June 1999.  It was noted that the veteran had worn 
hearing aids for a long time.  As to the left ear, pure 
tone thresholds were 20 decibels at 1000 Hz, 35 decibels 
at 2000 Hz, 50 decibels at 3000 Hz, and 60 decibels at 
4000 Hz.  The average pure tone threshold in the left ear 
was 41 decibels and the speech recognition ability, using 
the Maryland CNC Test, was 94 percent.  The diagnoses was 
sensorineural hearing loss.

An April 2000 RO decision increased the rating for the 
veteran's service-connected low back disability from 20 
percent to 60 percent.  The noncompensable rating for his 
service-connected left ear hearing loss was continued.  
Secondary service connection for a right leg disability, 
claimed as related to the service-connected low back 
disability was also denied.  

Treatment records dated from 2000 to 2001 show continued 
treatment for the veteran's low back disability.  A 
December 2000 treatment entry from M. A. Feliciano, M.D., 
related a diagnosis of discogenic disease with 
radiculopathy.  

The veteran underwent a VA spine examination in December 
2001.  He complained of moderate low back pain with 
radiation to the right foot.  The veteran reported that he 
had a lot of cramps in his legs, more so in the right leg.  
It was noted that there was no fecal or urinary 
incontinence.  He indicated that he had been treated by 
medication due to low back pain.  It was noted that the 
precipitating factors were doing yard chores and lifting 
objects as well as bending, sitting or standing a lot.  
The alleviating factors were medication and walking.  The 
veteran reported that on three or four occasions per week, 
his back pain was severe and that he would take bed rest 
on a recliner for one or two hours.  The examiner 
indicated that the veteran was in no need of crutches, 
brace or cane to walk, but that the veteran thought he 
needed a cane to walk.  It was reported that no physicians 
had prescribed such an orthopedic device.  The veteran 
reported that he had been absent in his job for three or 
four weeks due to his back condition.  He also indicated 
that the had difficulty lifting heavy objects at work and 
that he was unable to play softball due to his low back 
condition.  The veteran said that he had never received 
workers compensation due to his low back condition.  

The examiner reported, as to range of motion of the lumbar 
spine, that forward flexion equaled 40 degrees, backward 
extension equaled 20 degrees, and lateral flexion and 
rotation both equaled 30 degrees.  The examiner stated 
that there was no painful motion in the range of motion.  
The examiner also noted that there was no lumbar 
paravertebral muscle spasm.  It was reported that there 
was mild weakness of the dorsiflexor muscles of both 
ankles, extensor longus with a muscle strength graded 4 or 
5.  There were no postural abnormalities or fixed 
deformities of the back.  The examiner noted that the 
range of motion of the right knee was from 0 to 140 
degrees and that dorsiflexion of the right ankle equaled 
20 degrees with plantar flexion of 45 degrees.  It was 
noted that the veteran had a normal gait and positive 
straight leg raising, bilaterally.  The knee jerks were 
3+, bilaterally and the ankle jerks were absent, 
bilaterally.  The diagnoses were lumbosacral paravertebral 
myositis and disc desiccation and L4-L5, L5-S1 bulging 
discs by MRI of the lumbar spine in May 1994.  The 
examiner commented that it was his opinion that there was 
no loss of use of the right leg.  The examiner indicated 
that the veteran had a normal muscle strength in the lower 
extremities on the right leg, except for the right ankle 
dorsiflexor muscle, and the extensor longus graded 4 or 5.  
The examiner stated that the veteran's symptomatology on 
the leg was due to a referred pain from the discogenic 
disease and that the veteran could walk on his legs 
without a problem.  

The veteran also underwent a VA audiological examination 
in December 2001.  As to the left ear, pure tone 
thresholds were 30 decibels at 1000 Hz, 45 decibels at 
2000 Hz, 70 decibels at 3000 Hz, and 70 decibels at 4000 
Hz.  The average pure tone threshold in the left ear was 
54 decibels and the speech recognition ability, using the 
Maryland CNC Test, was 86 percent.  The diagnoses was 
sensorineural hearing loss. 

II.  Analysis

Through correspondence, the rating decision, the statement 
of the case, and the supplemental statements of the case, 
the veteran has been informed of the evidence necessary to 
substantiate his claims.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159).  




A.  Service Connection for a Right Leg Disability 
Secondary to a Low Back
Disability

Secondary service connection may be granted for a 
disability which is proximately due to or the result of an 
established service-connected condition.  38 C.F.R. 
§ 3.310.  Secondary service connection may be found when 
an established service-connected condition aggravates a 
non-service-connected disability.  When there is such 
aggravation of a non-service-connected disability, which 
is proximately due to or the result of a service-connected 
condition, the veteran will be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet.App. 439 (1995).  

The veteran's service and post-service medical records 
indicate complaints of low back pain radiating into his 
right lower extremity, and the right leg symptoms have 
been assessed as sciatica associated with the service-
connected low back disc disease.  The medical evidence 
does not identify any other chronic right leg problem for 
which service connection could be granted.  See Degmetich 
v. Brown, 104 F.3d 1328 (1997).  The evaluation of the 
same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14.  In the absence of the existence of a 
right leg disability (besides sciatica which is already 
considered when rating the service-connected low back 
condition), separate service-connection for a right leg 
disability is not in order. 

The preponderance of the evidence is against the veteran's 
claim for secondary service connection for a right leg 
disability, and thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

B.  Increased Rating for a Low Back Disability

Disability evaluations are determined by the application 
of the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating schedule for evaluating intervertebral disc 
syndrome changed during the pendency of this appeal.  The 
old criteria, in effect prior to September 23, 2002, 
provided that a maximum 60 percent rating is warranted for 
intervertebral disc syndrome, and such is given when the 
condition is pronounced in degree, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc and little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  

Under the new criteria of Code 5293, intervertebral disc 
syndrome is evaluated (preoperatively or postoperatively) 
either on the total duration of incapacitating episodes 
over the past 12 months or by combining under 38 C.F.R. 
§ 4.25 (combined ratings table) separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  A maximum 60 
percent rating is warranted when rating based on 
incapacitating episodes, and such is assigned when there 
are incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  Note 1 
provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic 
orthopedic and neurological manifestations" means 
orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.  Note 2 provides that when 
evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or 
codes.  Evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

Here either the old or new rating criteria may apply, 
whichever are most favorable to the veteran, although the 
new rating criteria are only applicable since their 
effective date.  Karnas v. Derwinski, 1 Vet.App. 308 
(1990); VAOPGCPREC 3-2000.  

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.  

Severe limitation of motion of the lumbar spine warrants a 
40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5292.  A 40 percent rating is the maximum available under 
Diagnostic Code 5292.  

A 40 percent evaluation is warranted for severe 
lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space, 
or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  A 40 
percent rating is the maximum available under Diagnostic 
Code 5295.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should 
be for the mild, or at most, the moderate degree.  See 
note at "diseases of the peripheral nerves" in 38 C.F.R. 
§ 4.124a.  

A 10 percent rating is warranted for mild incomplete 
paralysis of the sciatic nerve.  A 20 percent rating 
requires moderate incomplete paralysis.  A 40 percent 
rating requires moderately severe incomplete paralysis.  A 
60 percent rating requires severe incomplete paralysis 
with marked muscular atrophy.  An 80 percent rating 
complete paralysis.  When there is complete paralysis the 
foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  

The veteran has been assigned a 60 percent schedular 
rating for his low back disability.  The veteran's current 
60 percent schedular rating is the maximum rating 
permitted under the old version of Code 5293 for 
intervertebral disc syndrome.  A rating of 60 percent is 
also the maximum schedular rating under the new version of 
Code 5293 if rating based on "incapacitating episodes."  

New Code 5293 also permits alternatively rating 
intervertebral disc syndrome based on separate evaluations 
under orthopedic and neurological codes.  Assuming the 
veteran has severe limitation of lumbar motion (Code 5292) 
or severe lumbosacral strain (Code 5295), the maximum 
rating would be 40 percent under these orthopedic codes.  
Under Code 5285, a higher rating of 100 percent is 
warranted for residuals of a fractured vertebra with cord 
involvement, bedridden, or requiring leg braces; and under 
Code 5286, a higher rating of 100 percent is warranted 
when there is complete bony fixation (ankylosis) of the 
spine at an unfavorable angle.  The veteran obviously does 
not have these conditions, and the related codes are 
inapplicable.  

In terms of the neurological manifestations, the veteran 
has at times been shown to have right leg sciatica from 
his service-connected low back disc disease.  The most 
appropriate neurologic code, therefore, is Diagnostic Code 
8520 for impairment of the sciatic nerve.  The medical 
evidence fails to indicate that the veteran has more than 
moderate incomplete paralysis of the sciatic nerve.  
Assuming the veteran's right sciatica is moderate, such 
would be rated 20 percent under Code 8520.

With reference to the new version of Code 5293, if 
orthopedic manifestations of the veteran's low back 
condition are rated 40 percent, and the neurological 
manifestations of the low back condition are rated 20 
percent, the result under the combined ratings table of 
38 C.F.R. § 4.25 is a combined rating of 50 percent.  So, 
even by this method a rating higher than the current 60 
percent rating for the low back disability is not 
warranted.  

As the preponderance of the evidence is against the claim 
for an increased rating for the low back disability, the 
benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

C.  Compensable Rating for Left Ear Hearing Loss

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results. 
Lendenmann v. Principi, 3 Vet. App. 345(1992).  

Since the veteran's claim has been pending, the 
regulations pertaining to rating hearing loss were revised 
effective June 10, 1999.  See 64 Fed.Reg 25, 202 (1999).  

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the 
degree of disability from service-connected hearing loss, 
the rating schedule establishes eleven auditory acuity 
levels ranging from numeric level I for essentially normal 
acuity, through numeric level XI for profound deafness.  
In situations where service connection has been granted 
for defective hearing involving one ear, and the veteran 
does not have total deafness in both ears, the hearing of 
the non-service-connected ear is considered to be normal.  
In such situations, a maximum 10 percent rating is 
assignable where hearing in the service-connected ear is 
at level X or XI.  The Board notes that this is the basic 
method of rating hearing loss, both before and since the 
June 10, 1999 change in the regulations.  38 C.F.R. § 4.85 
(1998 and 2002); VAOPGCPREC 32-97.  

The 2001 VA audiological examination noted that the 
average decibel threshold for the left ear was 54 
decibels, and the speech recognition ability was 86 
percent.  Under Table VI of 38 C.F.R. § 4.85, these 
results represent an auditory acuity numeric designation 
of level II hearing in the left ear.  Right ear hearing 
loss is non-service-connected and is assigned an auditory 
acuity numeric designation of level I, since the veteran 
is not totally deaf in both ears.  Applying Table VII of 
the rating schedule provisions on hearing loss, and 
entering the auditory numeric designations of II for the 
left ear and I for the right ear, results in a 0 percent 
rating for left ear hearing loss under Diagnostic Code 
6100.  (By this same rating method, the 1999 VA 
examination audiology scores indicate only level I hearing 
in the left ear, and the condition would likewise be rated 
0 percent.)

The new rating criteria, effective June 10, 1999, contain 
a new regulation, 38 C.F.R. § 4.86 (2002), concerning 
evaluation of exceptional patterns of hearing impairment.  
Such regulation provides:

(a) When the pure tone threshold at 
each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating 
specialist will determine the Roman 
numeral designation for hearing 
impairment from either Table VI or 
Table VIa, whichever results in the 
higher numeral.  Each ear will be 
evaluated separately.

(b) When the pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or 
Table VIa, whichever results in the 
higher numeral.  That numeral will then 
be elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.  

However, the test results on the recent examination do not 
meet the standards for rating under this new special 
rating method.

The weight of the evidence demonstrates that the veteran's 
left ear hearing loss is noncompensable.  As the 
preponderance of the evidence is against the claim for a 
compensable rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.


ORDER

Service connection for a right leg disability, claimed as 
secondary to a service-connected low back disability, is 
denied.  

An increased rating for a low back disability is denied.  

A compensable rating for left ear hearing loss is denied.  





		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

